Exhibit 10.1
WASHINGTON TRUST BANCORP, INC.
1997 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS CERTIFICATE
(For Employees)
 


Name of Grantee:
 
Number of Units:
 
Grant Date:
 
Vesting Date:
 



Washington Trust Bancorp, Inc. (the “Company”) has selected you to receive the
grant of restricted stock units identified above, subject to the provisions of
its 1997 Equity Incentive Plan (the “Plan”) and the Statement of Terms and
Conditions. Acceptance of this grant requires no action on your part. However,
if you desire to refuse this grant, you must notify the Company promptly.
 


 
    WASHINGTON TRUST BANCORP, INC
 
By:
     





 

--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
1997 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS
 
STATEMENT OF TERMS AND CONDITIONS
(For Employees)
 
1. Preamble. This Statement contains the terms and conditions of an award of
restricted stock units of the Company (the “Restricted Units”) made to the
Grantee identified on the attached Certificate pursuant to the Plan. Any
consideration due to the Company on the issuance of the Restricted Units has
been deemed to be satisfied by past services rendered by the Recipient to the
Company. For purposes of this Statement, the defined terms used herein and not
otherwise defined shall have the meaning set forth in the Plan.
 
2. Restrictions on Transfer.The Restricted Units shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of, until and unless the
Restricted Units shall have vested as provided in Section 3 of this Statement
and a certificate has been issued pursuant to Section 6 of this Statement.
 
3. Vesting.The term “vest” as used in this Statement means the lapsing of the
restrictions that are described in this Statement with respect to the Restricted
Units. The Restricted Units shall vest in accordance with the schedule set forth
on the Certificate, provided in each case that the Grantee is then, and since
the Grant Date has continuously been, employed by the Company or its
Subsidiaries. Notwithstanding the foregoing, the Grantee shall become vested in
the Restricted Units prior to the vesting date set forth on the Certificate in
the following circumstances:
 

a.  
In the event of a Change in Control of the Company, all Restricted Units that
have not previously been forfeited shall immediately vest; provided that the
Grantee is then employed by the Company or its Subsidiaries.

 

b.  
In the event of the Grantee’s death, all Restricted Units that have not
previously been forfeited shall immediately vest; provided that the Grantee was
employed by the Company or its Subsidiaries immediately prior to the date of
death.

 

c.  
Upon the Retirement of the Grantee prior to the Vesting Date, the Grantee shall
vest in a number of his Restricted Units determined by multiplying the number of
Restricted Units credited to the Grantee by a fraction, the numerator of which
shall be the number of full months from the Grant Date to the date of the
Grantee’s Retirement and the denominator of which shall be 36.

 
4. Forfeiture.In the event the Company terminates the Grantee’s employment or
the Grantee terminates his employment on his own initiative prior to the Vesting
Date, all Restricted Units that have not previously been forfeited on such date
shall be immediately forfeited to the Company.
 
5. Dividend Equivalents.
 

a.  
In the case of a dividend payable on shares of Common Stock (“Shares”) in the
form of cash, the Company shall provide Grantee with additional compensation in
an amount equal to the aggregate number of Restricted Units credited to the
Grantee as of the record date of the dividend multiplied by the cash dividend
per share amount.

 

b.  
In the case of a dividend paid on Shares in the form of Shares, including
without limitation a distribution of Shares by reason of a stock dividend, stock
split or otherwise, the number of Restricted Units credited to the Grantee shall
be increased by a number equal to the product of (i) the aggregate number of
Restricted Units that have been awarded to the Recipient through the related
dividend record date, and (ii) the number of Shares (including any fraction
thereof) payable as dividend on one Share. Any additional Restricted Units shall
be subject to the restrictions of this Statement in the same manner and for so
long as the Restricted Units remain subject to such restrictions, and shall be
promptly forfeited to the Company if and when the Restricted Units are so
forfeited.

--------------------------------------------------------------------------------


6. Issuance of Shares.
 

a.  
As soon as practicable following the Grantee’s vesting in the Restricted Units,
the Company shall issue to the Grantee a certificate representing the number of
Shares equal to the aggregate number of Restricted Units credited to the Grantee
on such date in full satisfaction of such Restricted Units. The issuance of
certificates may be made in book entry form.

 

b.  
In each instance above, the issuance of Shares to the Grantee shall be subject
to the payment by the Grantee by cash or other means acceptable to the Company
of any federal, state, local and other applicable taxes required to be withheld
in connection with such issuance in accordance with Section 7 of this Statement.
The Grantee understands that once Shares have been delivered to the Grantee in
respect of the Restricted Units, the Grantee will be free to sell such Shares,
subject to applicable requirements of federal and state securities laws.
Immediately after the issuance of Shares, this Statement shall terminate and be
of no further force or effect.

 
7. Tax Withholding.The Grantee expressly acknowledges that the issuance of
Shares to him pursuant to the provisions of Section 6 will give rise to “wages”
subject to withholding. The Grantee expressly acknowledges and agrees that the
Grantee’s rights hereunder are subject to the Grantee’s paying to the Company in
cash or by having the Company hold back from the Shares to be delivered, Shares
having a Fair Market Value calculated to satisfy the minimum withholding
requirement of all federal, state, local and any other applicable taxes required
to be withheld in connection with such award or vesting.
 
8. Defined Terms.
 

a.  
For purposes of this Statement, a “Change in Control” of the Company shall mean

 
 

i.  
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of 20% or more of Outstanding Company Common Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition in substantially the same proportion
as their ownership, immediately prior to such acquisition, of the Outstanding
Company Common Stock, shall not constitute a Change in Control; or

 
 

ii.  
individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Grant Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

--------------------------------------------------------------------------------



iii.  
consummation by the Company of (A) a reorganization, merger or consolidation, in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% of the then outstanding shares of common
stock of the corporation resulting from such a reorganization, merger or
consolidation; (B) a reorganization, merger or consolidation, in each case, (1)
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such reorganization, merger or consolidation, following
such reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 40% but less than 50% of the then outstanding shares of
common stock of the corporation resulting from such a reorganization, merger or
consolidation, (2) at least a majority of the directors then constituting the
Incumbent Board do not approve the transaction and do not designate the
transaction as not constituting a Change in Control, and (3) following the
transaction members of the then Incumbent Board do not continue to comprise at
least a majority of the Board; or (C) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company; or

 
 

iv.  
consummation by The Washington Trust Company, the wholly-owned subsidiary of the
Company, of (A) a reorganization, merger or consolidation, in each case, with
respect to which, following such reorganization, merger or consolidation, the
Company does not beneficially own, directly or indirectly, more than 50% of the
then outstanding shares of common stock of the corporation or bank resulting
from such a reorganization, merger or consolidation or (B) the sale or other
disposition of all or substantially all of the assets of the Bank, excluding a
sale or other disposition of assets to the Company or a subsidiary of the
Company.

 
The decision as to whether a Change in Control of the Company or offer to effect
a Change in Control of the Company has occurred shall be made by a majority of
the Continuing Directors of the Company (as defined in the Restated Articles of
Incorporation of the Company) and shall be conclusive and binding.
 

b.  
For purposes of this Statement, “Retirement” shall mean the Grantee’s
termination of employment with the Company or a Subsidiary with an election to
commence promptly receipt of benefits under The Washington Trust Company Pension
Plan.

 
9. Administration.The Committee shall have the authority to manage and control
the operation and administration of this Statement. Any interpretation of the
Statement by the Committee and any decision made by the Committee with respect
to the Statement is final and binding.
 
10. Amendment.This Statement may be amended only by written statement between
the Grantee and the Company, without the consent of any other person.


 

--------------------------------------------------------------------------------


Exhibit 10.2


WASHINGTON TRUST BANCORP, INC.
2003 Stock Incentive Plan
NONQUALIFIED STOCK OPTION CERTIFICATE
TO: _________________ (Employee)




THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to ___________ (the "Optionee").
 
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.
 
A. Grant Date: _____________
 
B. Type of Option: Non-Qualified Stock Option
 
C. Plan: Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan”)
 
D. Option Shares: __________ shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").
 
E. Option Exercise Price: _________ per share of Stock
 
F. Latest Expiration Date: ______________ (the "Expiration Date"), subject to
earlier termination as provided in the attached Statement and in the Plan.
 
G. Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains an employee of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:
 
Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
           


Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is not
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.
 



--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
2003 Stock Incentive Plan
NONQUALIFIED STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
(For Employees)


This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of a nonqualified stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
 
(1) Termination.
 

(a)  
This Option shall terminate and be of no force or effect as of the earliest of
the following:

 
(i) The Expiration Date;
 
(ii) Three years after the termination of the Optionee’s employment by reason of
the Optionee’s death, Permanent Disability (as defined in §22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)) or the Optionee’s
retirement with the consent of the Corporation; and during such three-year
period, the Optionee or the Optionee’s executor, administrator, legatees or
distributees, as the case may be, shall have the right to exercise the Option to
the extent the right to exercise the same had accrued but had not been exercised
prior to the Optionee’s termination of employment; or
 
(iii) The date of the termination of the Optionee’s employment for any other
reason.
 
Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option shall terminate on the date of termination of employment
and may be terminated on such earlier date as the Corporation may specify, and
such date may be set so as to prevent the Optionee from further exercising any
portion of such Option.
 
Upon the Optionee’s termination of employment, any portion of this Option that
is not exercisable at such time shall immediately terminate and be of no force
or effect.
 

(b)  
The Committee, as defined in the Plan, shall have discretion to determine
whether any termination of the Optionee’s employment by the Corporation is to be
considered as for cause, or as retirement with the consent of the Corporation
for the purposes of this Option and this Statement and whether an authorized
leave of absence on military or government service or otherwise shall constitute
a termination of employment for the purposes of this Option or this Statement.
Any determination made by the Committee with respect to any matter referred to
in this Section 1 shall be final and conclusive on all persons affected thereby.
Employment by the Corporation shall be deemed to include employment of the
Optionee by, and to continue during any period in which the Optionee is in the
employment of, a subsidiary of the Corporation.

 
(2) Nontransferability; Persons Able to Exercise.
 
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the period specified in Section 1, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.
 

--------------------------------------------------------------------------------


(3) Method of Exercising Option.
 
The Option may be exercised, in whole or in part, by written notice to the
Director of Human Resources of the Corporation, on any business day, specifying
the number of shares which the Optionee wishes to purchase and including payment
of the Option Exercise Price as provided below, provided that the Corporation,
in its discretion, may modify or augment these requirements as provided in
Section 7 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 2. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by certified check, bank draft or money order payable
to the order of the Corporation. If approved by the Committee, in its sole
discretion, payment may also be made as follows:
 
 

(a)  
through the delivery (or attestation as to the ownership) of shares of Stock,
valued at Fair Market Value on the exercise date, that have been purchased by
the Optionee on the open market or that have been beneficially owned by the
Optionee for at least six months and are not then subject to restrictions under
any Corporation plan; or

 

(b)  
by the Optionee delivering to the Corporation a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation cash or a check payable and acceptable to the Corporation to pay
the purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or

 

(c)  
by any combination of the foregoing.

 
In the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Option shall be net of the
number of shares attested to. For purposes of this Section 3, the Fair Market
Value of Stock so delivered or utilized shall be the fair market value of the
Stock as determined in the manner established by the Corporation from time to
time.
 
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
 
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.
 
(4) Change of Control.
 
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale. Notwithstanding the Certificate
provisions regarding the vesting and exercisability of any option in
installments, this Option shall become immediately exercisable in the event of a
Change of Control of the Corporation or offer to effect a Change of Control of
the Corporation.
 

--------------------------------------------------------------------------------


(5) No Rights Other Than Those Expressly Created.
 
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.
 
(6) Compliance with Laws.
 

(a)  
Withholding of Taxes. Pursuant to applicable federal, state, local or foreign
laws, the Corporation may be required to collect or withhold income or other
taxes from the Optionee upon the grant of an Option, the exercise of an Option,
or at some other time. The Corporation may require, as a condition to the
exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required minimum tax withholding obligations may be paid in whole or in part by
shares of Stock retained from the exercise of the Option creating the tax
obligations valued at their Fair Market Value (determined as provided in Section
3 hereof) on the date of payment.

 

(b)  
Securities Law Compliance. Upon exercise (or partial exercise) of this Option,
the Optionee shall make such representations and furnish such information as
may, in the opinion of counsel for the Corporation, be appropriate to permit the
Corporation to issue or transfer the Option Shares in compliance with the
provisions of applicable federal or state securities laws. The Corporation, in
its discretion, may postpone the issuance and delivery of Option Shares upon any
exercise of this Option until completion of such registration or other
qualification of such shares under any federal or state laws, or stock exchange
listing, as the Corporation may consider appropriate. The Corporation may
require that, prior to the issuance or transfer of the Option Shares upon
exercise of this Option, the Optionee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Corporation deems
necessary or advisable under any applicable federal and state securities laws.
Certificates of Stock issued hereunder may be legended to reflect such
restrictions.

 

(c)  
General. No Option Shares shall be issued upon exercise of this Option unless
and until the Corporation is satisfied, in its sole discretion, that there has
been compliance with all legal requirements applicable to the issuance of such
Option Shares.

 
(7) Miscellaneous.
 

(a)  
Amendment. This Option may only be modified or amended by a writing signed by
both parties, unless the Committee determines that the proposed modification or
amendment would not materially and adversely affect the Optionee, in which case
the Optionee’s consent shall not be required for such modification or amendment.

 

(b)  
Notices. Any notices required to be given under this Option or this Statement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:

 
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources


if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
 

--------------------------------------------------------------------------------



(c)  
Applicable Law. All rights and obligations under this Option and this Statement
shall be governed by the laws of the State of Rhode Island.

 

(d)  
Definitions. All capitalized terms used herein and not otherwise defined shall
have the respective meaning set forth in the Plan.

 
PLEASE DIRECT ANY QUESTIONS TO:


Vernon F. Bliven
Senior Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1302
Email: vfbliven@washtrust.com
 
 
 
 
or
Kristen L. DiSanto
Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1204
Email: kldisanto@washtrust.com

--------------------------------------------------------------------------------


Exhibit 10.3


WASHINGTON TRUST BANCORP, INC.
1997 Equity Incentive Plan
NONQUALIFIED STOCK OPTION CERTIFICATE
TO: __________________ (Member of the Board of Directors)


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to __________________ (the "Optionee"), a member of the Board of
Directors of the Corporation.
 
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.

 

A.  
Grant Date: ____________

 

B.  
Type of Option: Non-Qualified Stock Option

 

C.  
Plan: Washington Trust Bancorp, Inc. 1997 Equity Incentive Plan, as amended (the
“Plan”)

 

D.  
Option Shares: _________________ shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").

 

E.  
Option Exercise Price: _____ per share of Stock

 

F.  
Latest Expiration Date: _______________ (the "Expiration Date"), subject to
earlier termination as provided in the attached Statement and in the Plan.

 

G.  
Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains a director of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:

 
Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
       



Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is not
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
1997 Equity Incentive Plan
NONQUALIFIED STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
(For a Member of the Board Of Directors)


This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of a nonqualified stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 1997 Equity Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
 
(1)Termination.
 

(b)  
This Option shall terminate and be of no force or effect as of the earliest of
the following:

 
(i)The Expiration Date;
 
(ii)Three years after the Optionee ceases to be an active member of the Board of
Directors for any reason other than for cause;
 
(iii)The date that the Optionee ceases to be an active member of the Board of
Directors for cause.
 
Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option may be terminated on such earlier date as the
Corporation may specify, and such date may be set so as to prevent the Optionee
from further exercising any portion of this Option.
 
 

(c)  
The Committee shall have discretion to determine whether any termination of
Optionee’s service as an active member of the Board of Directors is to be
considered as termination for cause for the purposes of this Agreement. Any
determination made by the Committee with respect to any matter referred to in
this Section 4 shall be final and conclusive on all persons affected thereby.

 
(2) Nontransferability; Persons Able to Exercise.
 
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the periods specified in Section 1, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.
 
(3) Method of Exercising Option.
 
The Option may be exercised, in whole or in part, by written notice to the
Director of Human Resources of the Corporation, on any business day, specifying
the number of shares which the Optionee wishes to purchase and including payment
of the Option Exercise Price as provided below, provided that the Corporation,
in its discretion, may modify or augment these requirements as provided in
Section 7 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 2. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by check, bank draft or money order payable to the
order of the Corporation. If approved by the Committee, in its sole discretion,
payment may also be made as follows:

--------------------------------------------------------------------------------


 

(a)  
through the delivery of shares of Stock of the Corporation already owned by the
Optionee with a Fair Market Value equal to the Option Exercise Price, provided
that the Optionee must have owned at least such number of shares for at least
six months; or

 

(b)  
through the reduction of the shares of Stock that the Optionee would be entitled
to receive upon exercise of the Option, such shares to be valued at their Fair
Market Value on the date of exercise, less their Option Exercise Price, provided
that the Optionee must otherwise have owned at least the number of shares by
which the Option Shares are being reduced for at least six months; or

 

(c)  
by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or

 

(d)  
by any combination of the foregoing.

 
For purposes of this Section 3, the Fair Market Value of Stock so delivered or
utilized shall be the fair market value of the Stock as determined in the manner
established by the Corporation from time to time.
 
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
 
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.
 
(4) Stock Adjustments.
 
The Option Shares are shares of the Stock of the Corporation as constituted on
the date of the Award, but if, and whenever, prior to the delivery by the
Corporation of all of the Option Shares, the Corporation shall effect a
subdivision or consolidation of shares, or other capital readjustment, or the
payment of stock dividend, or other increase or reduction of the number of
shares of Stock outstanding, without receiving compensation therefor in money,
services or property, then:
 

(a)  
in the event of any increases the aggregate effect of which is an increase of
five percent (5%) or more in the number of such shares outstanding, the number
of shares of Stock then remaining subject to this Option shall be
proportionately increased (except that any fractional share resulting from any
such adjustment shall be excluded from the operation of this Statement), and the
consideration payable per share shall be proportionately reduced, and

 

(b)  
in the event of reductions the aggregate effect of which is a reduction of five
percent (5%) or more in the number of shares outstanding, the number of shares
of Stock then remaining subject to this Option shall be proportionately reduced
(except that any fractional share resulting from any such adjustment shall be
excluded from the operation of this Statement), and the consideration payable
per share shall be proportionately increased.

 

--------------------------------------------------------------------------------


(5) Change in Control.
 
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale. Notwithstanding the Certificate
provisions regarding the vesting and exercisability of any option in
installments, this Option shall become immediately exercisable in the event of a
Change in Control of the Corporation or offer to effect a Change in Control of
the Corporation.
 
For purposes of this Section 5, a “Change in Control” of the Corporation shall
mean:
 

(a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Corporation (the “Outstanding Corporation Common
Stock”); provided, however, that any acquisition by the Corporation or its
subsidiaries, or any employee benefit plan (or related trust) of the Corporation
or its subsidiaries of 20% or more of Outstanding Corporation Common Stock shall
not constitute a Change in Control; and provided, further, that any acquisition
by a corporation with respect to which, following such acquisition, more than
50% of the then outstanding shares of common stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the Outstanding Corporation Common Stock, shall not constitute a Change in
Control; or

 

(b)  
Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Grant Date
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

(c)  
Consummation by the Corporation of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation; (ii) a reorganization, merger or consolidation, in each
case, (A) with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% but less than 50% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation, (B) at least a majority of the directors then
constituting the Incumbent Board do not approve the transaction and do not
designate the transaction as not constituting a Change in Control, and (C)
following the transaction members of the then Incumbent Board do not continue to
comprise at least a majority of the Board; or (iii) the sale or other
disposition of all or substantially all of the assets of the Corporation,
excluding a sale or other disposition of assets to a subsidiary of the
Corporation; or

 

--------------------------------------------------------------------------------



(d)  
Consummation by The Washington Trust Company, the wholly-owned subsidiary of the
Corporation, of (i) a reorganization, merger or consolidation, in each case,
with respect to which, following such reorganization, merger or consolidation,
the Corporation does not beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of common stock of the corporation or bank
resulting from such a reorganization, merger or consolidation or (ii) the sale
or other disposition of all or substantially all of the assets of the Bank,
excluding a sale or other disposition of assets to the Corporation or a
subsidiary of the Corporation.

 
The decision as to whether a Change in Control of the Corporation or offer to
effect a Change in Control of the Corporation has occurred shall be made by a
majority of the Continuing Directors of the Corporation (as defined in the
Restated Articles of Incorporation of the Corporation) and shall be conclusive
and binding.
 
(6) No Rights Other Than Those Expressly Created.
 
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.
 
(7) Compliance with Laws.
 

(a)  
Withholding of Taxes. Pursuant to applicable federal, state, local or foreign
laws, the Corporation may be required to collect or withhold income or other
taxes from the Optionee upon the grant of an Option, the exercise of an Option,
or at some other time. The Corporation may require, as a condition to the
exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required minimum tax withholding obligations may be paid in whole or in part by
shares of Stock retained from the exercise of the Option creating the tax
obligations valued at their Fair Market Value (determined as provided in Section
3 hereof) on the date of payment.

 

(b)  
Securities Law Compliance. Upon exercise (or partial exercise) of this Option,
the Optionee shall make such representations and furnish such information as
may, in the opinion of counsel for the Corporation, be appropriate to permit the
Corporation to issue or transfer the Option Shares in compliance with the
provisions of applicable federal or state securities laws. The Corporation, in
its discretion, may postpone the issuance and delivery of Option Shares upon any
exercise of this Option until completion of such registration or other
qualification of such shares under any federal or state laws, or stock exchange
listing, as the Corporation may consider appropriate. The Corporation may
require that, prior to the issuance or transfer of the Option Shares upon
exercise of this Option, the Optionee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Corporation deems
necessary or advisable under any applicable federal and state securities laws.
Certificates of Stock issued hereunder may be legended to reflect such
restrictions.

 

(c)  
General. No Option Shares shall be issued upon exercise of this Option unless
and until the Corporation is satisfied, in its sole discretion, that there has
been compliance with all legal requirements applicable to the issuance of such
Option Shares.

 
(8) Miscellaneous.
 

(a)  
Amendment. This Option may only be modified or amended by a writing signed by
both parties, unless the Committee determines that the proposed modification or
amendment would not materially and adversely affect the Optionee, in which case
the Optionee’s consent shall not be required for such modification or amendment.

 

--------------------------------------------------------------------------------



(b)  
Notices. Any notices required to be given under this Option or this Statement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:

 
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources


if to the Optionee:
at the address maintained in the Corporation’s records
or to such other address as either party may designate under the provisions
hereof.
 

(c)  
Applicable Law. All rights and obligations under this Option and this Statement
shall be governed by the laws of the State of Rhode Island.

 
PLEASE DIRECT ANY QUESTIONS TO:


Vernon F. Bliven
Senior Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1302
Email: vfbliven@washtrust.com
 
 
 
 
or
Kristen L. DiSanto
Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1204
Email: kldisanto@washtrust.com

 




--------------------------------------------------------------------------------


Exhibit 10.4


WASHINGTON TRUST BANCORP, INC.
1997 Equity Incentive Plan
NONQUALIFIED STOCK OPTION CERTIFICATE
TO: ________________ (Employee)


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to ____________ (the "Optionee").
 
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.

 

A.  
Grant Date: ____________

 

B.  
Type of Option: Non-Qualified Stock Option

 

C.  
Plan: Washington Trust Bancorp, Inc. 1997 Equity Incentive Plan, as amended (the
“Plan”)

 

D.  
Option Shares: ____________ shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").

 

E.  
Option Exercise Price: ____ per share of Stock

 

F.  
Latest Expiration Date: ____________ (the "Expiration Date"), subject to earlier
termination as provided in the attached Statement and in the Plan.

 

G.  
Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains an employee of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:

 
Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
       



Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is not
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
1997 Equity Incentive Plan
NONQUALIFIED STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
(For an Employee)


This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of a nonqualified stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 1997 Equity Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
 
(1) Termination.
 

(a)  
This Option shall terminate and be of no force or effect as of the earliest of
the following:

 
(i) The Expiration Date;
 
(ii) Three years after the termination of the Optionee’s employment by reason of
the Optionee’s death, Permanent Disability (as defined in §22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)) or the Optionee’s
retirement with the consent of the Corporation; and during such three-year
period, the Optionee or the Optionee’s executor, administrator, legatees or
distributees, as the case may be, shall have the right to exercise the Option to
the extent the right to exercise the same had accrued but had not been exercised
prior to the Optionee’s termination of employment; or
 
(iii) The date of the termination of the Optionee’s employment for any other
reason.
 
Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option shall terminate on the date of termination of employment
and may be terminated on such earlier date as the Corporation may specify, and
such date may be set so as to prevent the Optionee from further exercising any
portion of such Option.
 
Upon the Optionee’s termination of employment, any portion of this Option that
is not exercisable at such time shall immediately terminate and be of no force
or effect.
 

(b)  
The Committee, as defined in the Plan, shall have discretion to determine
whether any termination of the Optionee’s employment by the Corporation is to be
considered as retirement with the consent of the Corporation for the purposes of
this Option and this Statement and whether an authorized leave of absence on
military or government service or otherwise shall constitute a termination of
employment for the purposes of this Option or this Statement. Any determination
made by the Committee with respect to any matter referred to in this Section 1
shall be final and conclusive on all persons affected thereby. Employment by the
Corporation shall be deemed to include employment of the Optionee by, and to
continue during any period in which the Optionee is in the employment of, a
subsidiary of the Corporation.

 
(2) Nontransferability; Persons Able to Exercise.
 
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the periods specified in Section 1, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.
 

--------------------------------------------------------------------------------


(3) Method of Exercising Option.
 
The Option may be exercised, in whole or in part, by written notice to the
Director of Human Resources of the Corporation, on any business day, specifying
the number of shares which the Optionee wishes to purchase and including payment
of the Option Exercise Price as provided below, provided that the Corporation,
in its discretion, may modify or augment these requirements as provided in
Section 7 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 2. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by check, bank draft or money order payable to the
order of the Corporation. If approved by the Committee, in its sole discretion,
payment may also be made as follows:
 

(a)  
through the delivery of shares of Stock of the Corporation already owned by the
Optionee with a Fair Market Value equal to the Option Exercise Price, provided
that the Optionee must have owned at least such number of shares for at least
six months; or

 

(b)  
through the reduction of the shares of Stock that the Optionee would be entitled
to receive upon exercise of the Option, such shares to be valued at their Fair
Market Value on the date of exercise, less their Option Exercise Price, provided
that the Optionee must otherwise have owned at least the number of shares by
which the Option Shares are being reduced for at least six months; or

 

(c)  
by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or

 

(d)  
by any combination of the foregoing.

 
For purposes of this Section 3, the Fair Market Value of Stock so delivered or
utilized shall be the fair market value of the Stock as determined in the manner
established by the Corporation from time to time.
 
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
 
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.
 
(4) Stock Adjustments.
 
The Option Shares are shares of the Stock of the Corporation as constituted on
the date of the Award, but if, and whenever, prior to the delivery by the
Corporation of all of the Option Shares, the Corporation shall effect a
subdivision or consolidation of shares, or other capital readjustment, or the
payment of stock dividend, or other increase or reduction of the number of
shares of Stock outstanding, without receiving compensation therefor in money,
services or property, then:
 

(a)  
in the event of any increases the aggregate effect of which is an increase of
five percent (5%) or more in the number of such shares outstanding, the number
of shares of Stock then remaining subject to this Option shall be
proportionately increased (except that any fractional share resulting from any
such adjustment shall be excluded from the operation of this Statement), and the
consideration payable per share shall be proportionately reduced, and

 

(b)  
in the event of reductions the aggregate effect of which is a reduction of five
percent (5%) or more in the number of shares outstanding, the number of shares
of Stock then remaining subject to this Option shall be proportionately reduced
(except that any fractional share resulting from any such adjustment shall be
excluded from the operation of this Statement), and the consideration payable
per share shall be proportionately increased.

 

--------------------------------------------------------------------------------


(5) Change in Control.
 
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale. Notwithstanding the Certificate
provisions regarding the vesting and exercisability of any option in
installments, this Option shall become immediately exercisable in the event of a
Change in Control of the Corporation or offer to effect a Change in Control of
the Corporation.
 
For purposes of this Section 5, a “Change in Control” of the Corporation shall
mean:
 

(a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Corporation (the “Outstanding Corporation Common
Stock”); provided, however, that any acquisition by the Corporation or its
subsidiaries, or any employee benefit plan (or related trust) of the Corporation
or its subsidiaries of 20% or more of Outstanding Corporation Common Stock shall
not constitute a Change in Control; and provided, further, that any acquisition
by a corporation with respect to which, following such acquisition, more than
50% of the then outstanding shares of common stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the Outstanding Corporation Common Stock, shall not constitute a Change in
Control; or

 

(b)  
Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Grant Date
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

(c)  
Consummation by the Corporation of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation; (ii) a reorganization, merger or consolidation, in each
case, (A) with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% but less than 50% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation, (B) at least a majority of the directors then
constituting the Incumbent Board do not approve the transaction and do not
designate the transaction as not constituting a Change in Control, and (C)
following the transaction members of the then Incumbent Board do not continue to
comprise at least a majority of the Board; or (iii) the sale or other
disposition of all or substantially all of the assets of the Corporation,
excluding a sale or other disposition of assets to a subsidiary of the
Corporation; or

 

--------------------------------------------------------------------------------



(d)  
Consummation by The Washington Trust Company, the wholly-owned subsidiary of the
Corporation, of (i) a reorganization, merger or consolidation, in each case,
with respect to which, following such reorganization, merger or consolidation,
the Corporation does not beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of common stock of the corporation or bank
resulting from such a reorganization, merger or consolidation or (ii) the sale
or other disposition of all or substantially all of the assets of the Bank,
excluding a sale or other disposition of assets to the Corporation or a
subsidiary of the Corporation.

 
The decision as to whether a Change in Control of the Corporation or offer to
effect a Change in Control of the Corporation has occurred shall be made by a
majority of the Continuing Directors of the Corporation (as defined in the
Restated Articles of Incorporation of the Corporation) and shall be conclusive
and binding.
 
(6) No Rights Other Than Those Expressly Created.
 
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.
 
(7) Compliance with Laws.
 

(a)  
Withholding of Taxes. Pursuant to applicable federal, state, local or foreign
laws, the Corporation may be required to collect or withhold income or other
taxes from the Optionee upon the grant of an Option, the exercise of an Option,
or at some other time. The Corporation may require, as a condition to the
exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required minimum tax withholding obligations may be paid in whole or in part by
shares of Stock retained from the exercise of the Option creating the tax
obligations valued at their Fair Market Value (determined as provided in Section
3 hereof) on the date of payment.

 

(b)  
Securities Law Compliance. Upon exercise (or partial exercise) of this Option,
the Optionee shall make such representations and furnish such information as
may, in the opinion of counsel for the Corporation, be appropriate to permit the
Corporation to issue or transfer the Option Shares in compliance with the
provisions of applicable federal or state securities laws. The Corporation, in
its discretion, may postpone the issuance and delivery of Option Shares upon any
exercise of this Option until completion of such registration or other
qualification of such shares under any federal or state laws, or stock exchange
listing, as the Corporation may consider appropriate. The Corporation may
require that, prior to the issuance or transfer of the Option Shares upon
exercise of this Option, the Optionee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Corporation deems
necessary or advisable under any applicable federal and state securities laws.
Certificates of Stock issued hereunder may be legended to reflect such
restrictions.

 

(c)  
General. No Option Shares shall be issued upon exercise of this Option unless
and until the Corporation is satisfied, in its sole discretion, that there has
been compliance with all legal requirements applicable to the issuance of such
Option Shares.

 
(8) Miscellaneous.
 

(a)  
Amendment. This Option may only be modified or amended by a writing signed by
both parties, unless the Committee determines that the proposed modification or
amendment would not materially and adversely affect the Optionee, in which case
the Optionee’s consent shall not be required for such modification or amendment.

 

--------------------------------------------------------------------------------



(b)  
Notices. Any notices required to be given under this Option or this Statement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:

 
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources


if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
 

(c)  
Applicable Law. All rights and obligations under this Option and this Statement
shall be governed by the laws of the State of Rhode Island.

 
PLEASE DIRECT ANY QUESTIONS TO:


Vernon F. Bliven
Senior Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1302
Email: vfbliven@washtrust.com
 
 
 
 
or
Kristen L. DiSanto
Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1204
Email: kldisanto@washtrust.com

 
 

--------------------------------------------------------------------------------


Exhibit 10.5


WASHINGTON TRUST BANCORP, INC.
1997 Equity Incentive Plan
INCENTIVE STOCK OPTION CERTIFICATE
TO: ____________________ (Employee)


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to _________________ (the "Optionee").
 
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.

 

A.  
Grant Date: _______________

 

B.  
Type of Option: Incentive Stock Option

 

C.  
Plan: Washington Trust Bancorp, Inc. 1997 Equity Incentive Plan, as amended (the
“Plan”)

 

D.  
Option Shares: ____________________ shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").

 

E.  
Option Exercise Price: ____________ per share of Stock

 

F.  
Latest Expiration Date: _______________ (the "Expiration Date"), subject to
earlier termination as provided in the attached Statement and in the Plan.

 

G.  
Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains an employee of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:

 
Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
       



Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.
 




--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
1997 Equity Incentive Plan
INCENTIVE STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
(For Employees)


This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of an incentive stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 1997 Equity Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
 
(1)Termination.
 

(a)  
This Option shall terminate and be of no force or effect as of the earliest of
the following:

 
(i) The Expiration Date;
 
(ii) The expiration of three months after the date of the Optionee’s retirement
with consent of the Corporation, and during such three-month period, the
Optionee shall have the right to exercise the Option hereby granted to the
extent the right to exercise the same had accrued prior to such retirement but
had not been exercised prior to such retirement;
 
(iii) The expiration of three years after the date of death of the Optionee,
while in the employment of the Corporation or within three months after
retirement; and during such three-year period, Optionee’s executor,
administrator, legatees or distributees shall have the right to exercise the
Option hereby granted to the extent the right to exercise the same had accrued
but had not been exercised prior to the Optionee’s death.
 
(iv) The date of the termination of the Optionee’s employment for any other
reason.
 
Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option shall terminate on the date of termination of employment
and may be terminated on such earlier date as the Corporation may specify, and
such date may be set so as to prevent the Optionee from further exercising any
portion of such Option.
 
Upon the Optionee’s termination of employment, any portion of this Option that
is not exercisable at such time shall immediately terminate and be of no force
or effect.
 

(b)  
The Committee, as defined in the Plan, shall have discretion to determine
whether any termination of the Optionee’s employment by the Corporation is to be
considered as retirement with the consent of the Corporation for the purposes of
this Option and this Statement and whether an authorized leave of absence on
military or government service or otherwise shall constitute a termination of
employment for the purposes of this Option or this Statement. Any determination
made by the Committee with respect to any matter referred to in this Section 1
shall be final and conclusive on all persons affected thereby. Employment by the
Corporation shall be deemed to include employment of the Optionee by, and to
continue during any period in which the Optionee is in the employment of, a
subsidiary of the Corporation.

 
(2) Nontransferability; Persons Able to Exercise.
 
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the periods specified in Section 1, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.

--------------------------------------------------------------------------------


(3) Method of Exercising Option.
 
The Option may be exercised, in whole or in part, by written notice to the
Director of Human Resources of the Corporation, on any business day, specifying
the number of shares which the Optionee wishes to purchase and including payment
of the Option Exercise Price as provided below, provided that the Corporation,
in its discretion, may modify or augment these requirements as provided in
Section 7 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 2. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by check, bank draft or money order payable to the
order of the Corporation. If approved by the Committee, in its sole discretion,
payment may also be made as follows:
 

(a)  
through the delivery of shares of Stock of the Corporation already owned by the
Optionee with a Fair Market Value equal to the Option Exercise Price, provided
that the Optionee must have owned at least such number of shares for at least
six months; or

 

(b)  
through the reduction of the shares of Stock that the Optionee would be entitled
to receive upon exercise of the Option, such shares to be valued at their Fair
Market Value on the date of exercise, less their Option Exercise Price, provided
that the Optionee must otherwise have owned at least the number of shares by
which the Option Shares are being reduced for at least six months; or

 

(c)  
by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or

 

(d)  
by any combination of the foregoing.

 
For purposes of this Section 3, the Fair Market Value of Stock so delivered or
utilized shall be the fair market value of the Stock as determined in the manner
established by the Corporation from time to time.
 
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
 
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.
 
(4) Stock Adjustments.
 
The Option Shares are shares of the Stock of the Corporation as constituted on
the date of the Award, but if, and whenever, prior to the delivery by the
Corporation of all of the Option Shares, the Corporation shall effect a
subdivision or consolidation of shares, or other capital readjustment, or the
payment of stock dividend, or other increase or reduction of the number of
shares of Stock outstanding, without receiving compensation therefor in money,
services or property, then:
 

(a)  
in the event of any increases the aggregate effect of which is an increase of
five percent (5%) or more in the number of such shares outstanding, the number
of shares of Stock then remaining subject to this Option shall be
proportionately increased (except that any fractional share resulting from any
such adjustment shall be excluded from the operation of this Statement), and the
consideration payable per share shall be proportionately reduced, and

 

--------------------------------------------------------------------------------



(b)  
in the event of reductions the aggregate effect of which is a reduction of five
percent (5%) or more in the number of shares outstanding, the number of shares
of Stock then remaining subject to this Option shall be proportionately reduced
(except that any fractional share resulting from any such adjustment shall be
excluded from the operation of this Statement), and the consideration payable
per share shall be proportionately increased.

 
(5) Change in Control.
 
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale. Notwithstanding the Certificate
provisions regarding the vesting and exercisability of any option in
installments, this Option shall become immediately exercisable in the event of a
Change in Control of the Corporation or offer to effect a Change in Control of
the Corporation.
 
For purposes of this Section 5, a “Change in Control” of the Corporation shall
mean:
 

(a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Corporation (the “Outstanding Corporation Common
Stock”); provided, however, that any acquisition by the Corporation or its
subsidiaries, or any employee benefit plan (or related trust) of the Corporation
or its subsidiaries of 20% or more of Outstanding Corporation Common Stock shall
not constitute a Change in Control; and provided, further, that any acquisition
by a corporation with respect to which, following such acquisition, more than
50% of the then outstanding shares of common stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the Outstanding Corporation Common Stock, shall not constitute a Change in
Control; or

 

(b)  
Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Grant Date
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

(c)  
Consummation by the Corporation of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Corporation Common Stock immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation; (ii) a reorganization, merger or consolidation, in each
case, (A) with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Corporation Common
Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% but less than 50% of the then outstanding
shares of common stock of the corporation resulting from such a reorganization,
merger or consolidation, (B) at least a majority of the directors then
constituting the Incumbent Board do not approve the transaction and do not
designate the transaction as not constituting a Change in Control, and (C)
following the transaction members of the then Incumbent Board do not continue to
comprise at least a majority of the Board; or (iii) the sale or other
disposition of all or substantially all of the assets of the Corporation,
excluding a sale or other disposition of assets to a subsidiary of the
Corporation; or

 

--------------------------------------------------------------------------------



(d)  
Consummation by The Washington Trust Company, the wholly-owned subsidiary of the
Corporation, of (i) a reorganization, merger or consolidation, in each case,
with respect to which, following such reorganization, merger or consolidation,
the Corporation does not beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of common stock of the corporation or bank
resulting from such a reorganization, merger or consolidation or (ii) the sale
or other disposition of all or substantially all of the assets of the Bank,
excluding a sale or other disposition of assets to the Corporation or a
subsidiary of the Corporation.

 
The decision as to whether a Change in Control of the Corporation or offer to
effect a Change in Control of the Corporation has occurred shall be made by a
majority of the Continuing Directors of the Corporation (as defined in the
Restated Articles of Incorporation of the Corporation) and shall be conclusive
and binding.
 
(6) No Rights Other Than Those Expressly Created.
 
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.
 
(7) Compliance with Laws.
 

(a)  
Withholding of Taxes. Pursuant to applicable federal, state, local or foreign
laws, the Corporation may be required to collect or withhold income or other
taxes from the Optionee upon the grant of an Option, the exercise of an Option,
or at some other time. The Corporation may require, as a condition to the
exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required minimum tax withholding obligations may be paid in whole or in part by
shares of Stock retained from the exercise of the Option creating the tax
obligations valued at their Fair Market Value (determined as provided in Section
3 hereof) on the date of payment.

 

(b)  
Securities Law Compliance. Upon exercise (or partial exercise) of this Option,
the Optionee shall make such representations and furnish such information as
may, in the opinion of counsel for the Corporation, be appropriate to permit the
Corporation to issue or transfer the Option Shares in compliance with the
provisions of applicable federal or state securities laws. The Corporation, in
its discretion, may postpone the issuance and delivery of Option Shares upon any
exercise of this Option until completion of such registration or other
qualification of such shares under any federal or state laws, or stock exchange
listing, as the Corporation may consider appropriate. The Corporation may
require that, prior to the issuance or transfer of the Option Shares upon
exercise of this Option, the Optionee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Corporation deems
necessary or advisable under any applicable federal and state securities laws.
Certificates of Stock issued hereunder may be legended to reflect such
restrictions.

 

(c)  
General. No Option Shares shall be issued upon exercise of this Option unless
and until the Corporation is satisfied, in its sole discretion, that there has
been compliance with all legal requirements applicable to the issuance of such
Option Shares.

 

--------------------------------------------------------------------------------


(8) Miscellaneous.
 

(a)  
Amendment. This Option may only be modified or amended by a writing signed by
both parties, unless the Committee determines that the proposed modification or
amendment would not materially and adversely affect the Optionee, in which case
the Optionee’s consent shall not be required for such modification or amendment.

 

(b)  
Notices. Any notices required to be given under this Option or this Statement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:

 
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources


if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
 

(c)  
Applicable Law. All rights and obligations under this Option and this Statement
shall be governed by the laws of the State of Rhode Island.

 
PLEASE DIRECT ANY QUESTIONS TO:


Vernon F. Bliven
Senior Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1302
Email: vfbliven@washtrust.com
 
 
 
 
or
Kristen L. DiSanto
Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1204
Email: kldisanto@washtrust.com

 




--------------------------------------------------------------------------------


Exhibit 10.6
WASHINGTON TRUST BANCORP, INC.
1997 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS CERTIFICATE
(For a Member of the Board of Directors)
 


Name of Grantee:
 
Number of Units:
 
Grant Date:
 
Vesting Date:
 



Washington Trust Bancorp, Inc. (the “Company”) has selected you to receive the
grant of restricted stock units identified above, subject to the provisions of
its 1997 Equity Incentive Plan (the “Plan”) and the Statement of Terms and
Conditions. Acceptance of this grant requires no action on your part. However,
if you desire to refuse this grant, you must notify the Company promptly.
 
 



 
WASHINGTON TRUST BANCORP, INC
By:
   
Gary P. Bennett
Title:
Compensation & Human Resources Committee Chairman


 
 





--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
1997 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS
 
STATEMENT OF TERMS AND CONDITIONS
(For a Member of the Board of Directors)
 
 
1. Preamble. This Statement contains the terms and conditions of an award of
restricted stock units of the Company (the “Restricted Units”) made to the
Grantee identified on the attached Certificate pursuant to the Plan. Any
consideration due to the Company on the issuance of the Restricted Units has
been deemed to be satisfied by past services rendered by the Recipient to the
Company. For purposes of this Statement, the defined terms used herein and not
otherwise defined shall have the meaning set forth in the Plan.
 
2. Restrictions on Transfer.The Restricted Units shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of, until and unless the
Restricted Units shall have vested as provided in Section 3 of this Statement
and a certificate has been issued pursuant to Section 6 of this Statement.
 
3. Vesting.The term “vest” as used in this Statement means the lapsing of the
restrictions that are described in this Statement with respect to the Restricted
Units. The Restricted Units shall vest in accordance with the schedule set forth
on the Certificate, provided in each case that the Grantee is then, and since
the Grant Date has continuously been, an active member of the Board of
Directors. Notwithstanding the foregoing, the Grantee shall become vested in the
Restricted Units prior to the vesting date set forth on the Certificate in the
following circumstances:
 

a.  
In the event of a Change in Control of the Company, all Restricted Units that
have not previously been forfeited shall immediately vest; provided that the
Grantee is then an active member of the Board of Directors.

 

b.  
In the event of the Grantee’s death, all Restricted Units that have not
previously been forfeited shall immediately vest; provided that the Grantee was
an active member of the Board of Directors immediately prior to the date of
death.

 

c.  
Upon the Retirement of the Grantee prior to the Vesting Date, all Restricted
Units that have not previously been forfeited shall immediately vest.

 
4. Forfeiture.In the event the Grantee ceases to be an active member of the
Board of Directors for any reason other than those provided in Section 3 of this
Statement prior to the Vesting Date, all Restricted Units that have not
previously been forfeited on such date shall be immediately forfeited to the
Company.
 
5. Dividend Equivalents.
 

a.  
In the case of a dividend payable on shares of Common Stock (“Shares”) in the
form of cash, the Company shall provide Grantee with an additional cash payment
in an amount equal to the aggregate number of Restricted Units credited to the
Grantee as of the record date of the dividend multiplied by the cash dividend
per share amount.

 

b.  
In the case of a dividend paid on Shares in the form of Shares, including
without limitation a distribution of Shares by reason of a stock dividend, stock
split or otherwise, the number of Restricted Units credited to the Grantee shall
be increased by a number equal to the product of (i) the aggregate number of
Restricted Units that have been awarded to the Recipient through the related
dividend record date, and (ii) the number of Shares (including any fraction
thereof) payable as dividend on one Share. Any additional Restricted Units shall
be subject to the restrictions of this Statement in the same manner and for so
long as the Restricted Units remain subject to such restrictions, and shall be
promptly forfeited to the Company if and when the Restricted Units are so
forfeited.

 

--------------------------------------------------------------------------------


6. Issuance of Shares.
 

a.  
As soon as practicable following the Grantee’s vesting in the Restricted Units,
the Company shall issue to the Grantee a certificate representing the number of
Shares equal to the aggregate number of Restricted Units credited to the Grantee
on such date in full satisfaction of such Restricted Units. The issuance of
certificates may be made in book entry form.

 

b.  
In each instance above, the issuance of Shares to the Grantee shall be subject
to the payment by the Grantee by cash or other means acceptable to the Company
of any federal, state, local and other applicable taxes required to be withheld
in connection with such issuance in accordance with Section 7 of this Statement.
The Grantee understands that once Shares have been delivered to the Grantee in
respect of the Restricted Units, the Grantee will be free to sell such Shares,
subject to applicable requirements of federal and state securities laws.
Immediately after the issuance of Shares, this Statement shall terminate and be
of no further force or effect.

 
7. Tax Withholding.The Grantee expressly acknowledges that the issuance of
Shares to him pursuant to the provisions of Section 6 will result in taxable
income which may be subject to withholding. The Grantee expressly acknowledges
and agrees that the Grantee’s rights hereunder are subject to the Grantee’s
paying to the Company in cash or by having the Company hold back from the Shares
to be delivered, Shares having a Fair Market Value calculated to satisfy the
minimum withholding requirement of all federal, state, local and any other
applicable taxes required to be withheld in connection with such award or
vesting.
 
8. Defined Terms.
 

a.  
For purposes of this Statement, a “Change in Control” of the Company shall mean

 

i.  
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of 20% or more of Outstanding Company Common Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition in substantially the same proportion
as their ownership, immediately prior to such acquisition, of the Outstanding
Company Common Stock, shall not constitute a Change in Control; or

 

ii.  
individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Grant Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

--------------------------------------------------------------------------------



iii.  
consummation by the Company of (A) a reorganization, merger or consolidation, in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% of the then outstanding shares of common
stock of the corporation resulting from such a reorganization, merger or
consolidation; (B) a reorganization, merger or consolidation, in each case, (1)
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such reorganization, merger or consolidation, following
such reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 40% but less than 50% of the then outstanding shares of
common stock of the corporation resulting from such a reorganization, merger or
consolidation, (2) at least a majority of the directors then constituting the
Incumbent Board do not approve the transaction and do not designate the
transaction as not constituting a Change in Control, and (3) following the
transaction members of the then Incumbent Board do not continue to comprise at
least a majority of the Board; or (C) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company; or

 

iv.  
consummation by The Washington Trust Company, the wholly-owned subsidiary of the
Company, of (A) a reorganization, merger or consolidation, in each case, with
respect to which, following such reorganization, merger or consolidation, the
Company does not beneficially own, directly or indirectly, more than 50% of the
then outstanding shares of common stock of the corporation or bank resulting
from such a reorganization, merger or consolidation or (B) the sale or other
disposition of all or substantially all of the assets of the Bank, excluding a
sale or other disposition of assets to the Company or a subsidiary of the
Company.

 
The decision as to whether a Change in Control of the Company or offer to effect
a Change in Control of the Company has occurred shall be made by a majority of
the Continuing Directors of the Company (as defined in the Restated Articles of
Incorporation of the Company) and shall be conclusive and binding.
 

b.  
For purposes of this Statement, “Retirement” shall mean the Grantee’s cessation
of service as a Director as of the Annual Meeting date following the attainment
of age 70.

 
9. Administration.The Committee shall have the authority to manage and control
the operation and administration of this Statement. Any interpretation of the
Statement by the Committee and any decision made by the Committee with respect
to the Statement is final and binding.
 
10. Amendment.This Statement may be amended only by written statement between
the Grantee and the Company, without the consent of any other person.




--------------------------------------------------------------------------------


Exhibit 10.7


 
WASHINGTON TRUST BANCORP, INC.
  1997 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(For Employees)
 
Name of Grantee:
 
No. of Shares:
 
Purchase Price per Share:
 
Grant Date:
 

 
Pursuant to the Washington Trust Bancorp, Inc. 1997 Equity Incentive Plan (the
“Plan”) as amended through the date hereof, Washington Trust Bancorp, Inc. (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of shares of common stock, par value U.S. $0.0625 per share (the “Stock”) of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan.
 
 
1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by (i) making payment to
the Company by certified or bank check or other instrument acceptable to the
Committee (as defined in Section 2 of the Plan) of the Purchase Price per Share,
if any, times the number of shares to be accepted, and (ii) signing and
delivering to the Company a copy of this Award Agreement. Upon acceptance of
this Award by the Grantee, the shares of Restricted Stock so accepted shall be
issued and held by the Company’s transfer agent in book entry form or issued in
the form of stock certificates, as determined by the Company, and the Grantee’s
name shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a shareholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified herein.
 
2. Restrictions and Conditions.
 

a.  
Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

b.  
If the Grantee’s employment with the Company and its Subsidiaries is voluntarily
or involuntarily terminated for any reason prior to vesting of shares of
Restricted Stock granted herein, all shares of Restricted Stock that have not
been vested shall be forfeited and returned to the Company.

 
3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.
 
Number of Shares Vested
Vesting Date
           

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.
 
Notwithstanding the foregoing, all shares of Restricted Stock shall become fully
vested upon a Change in Control of the Company. For purposes of this Agreement,
a “Change in Control” of the Company shall mean:

--------------------------------------------------------------------------------



(a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of 20% or more of Outstanding Company Common Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition in substantially the same proportion
as their ownership, immediately prior to such acquisition, of the Outstanding
Company Common Stock, shall not constitute a Change in Control; or

 

(b)  
Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Grant Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

(c)  
Consummation by the Company of (i) a reorganization, merger or consolidation, in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 40% of the then outstanding shares of common
stock of the corporation resulting from such a reorganization, merger or
consolidation; (ii) a reorganization, merger or consolidation, in each case, (A)
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such reorganization, merger or consolidation, following
such reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 40% but less than 50% of the then outstanding shares of
common stock of the corporation resulting from such a reorganization, merger or
consolidation, (B) at least a majority of the directors then constituting the
Incumbent Board do not approve the transaction and do not designate the
transaction as not constituting a Change in Control, and (C) following the
transaction members of the then Incumbent Board do not continue to comprise at
least a majority of the Board; or (iii) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company; or

 

(d)  
Consummation by The Washington Trust Company, the wholly-owned subsidiary of the
Company, of (i) a reorganization, merger or consolidation, in each case, with
respect to which, following such reorganization, merger or consolidation, the
Company does not beneficially own, directly or indirectly, more than 50% of the
then outstanding shares of common stock of the corporation or bank resulting
from such a reorganization, merger or consolidation or (ii) the sale or other
disposition of all or substantially all of the assets of the Bank, excluding a
sale or other disposition of assets to the Company or a subsidiary of the
Company.

 
The decision as to whether a Change in Control of the Company or offer to effect
a Change in Control of the Company has occurred shall be made by a majority of
the Continuing Directors of the Company (as defined in the Restated Articles of
Incorporation of the Company) and shall be conclusive and binding.
 
4. Certificates.
 

(a)  
Legended Certificates. The Grantee is executing and delivering to the Company
blank stock powers to be used in the event of forfeiture. Any certificates
representing shares of unvested Restricted Stock shall be held by the Company
and such certificates (and, to the extent determined by the Company, any other
evidence of ownership of unvested Restricted Stock) shall contain the following
legend:

--------------------------------------------------------------------------------


THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
ISSUER’S 1997 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND THE ISSUER. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE IN THE OFFICES OF THE ISSUER.
 

(b)  
Book Entry. If unvested shares of Restricted Stock are held in book entry form,
the Grantee agrees that the Company may give stop transfer instructions to the
transfer agent to ensure compliance with the provisions of this Agreement.

 

(c)  
Acknowledgement. The Grantee hereby (i) acknowledges that the Restricted Stock
may be held in the book entry form on the books of the Company’s transfer agent
and irrevocably authorizes the Company to take such actions as may be necessary
or appropriate to effectuate a transfer of the record ownership of any such
shares that are unvested and forfeited hereunder; (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested shares of Restricted Stock, one or more stock powers,
endorsed in blank, with respect to such shares; and (iii) agrees to sign other
powers and take such other action as the Company may reasonably request to
accomplish the transfer or forfeiture of any shares of unvested Restricted Stock
that are forfeited hereunder.

 
5. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.
 
6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
 
7. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.
 
8. Amendment. This Agreement may only be modified or amended by a writing signed
by both parties, unless the Committee determines that the proposed modification
or amendment would not materially and adversely affect the Grantee, in which
case the Grantee’s consent shall not be required for such modification or
amendment.
 
9. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have such minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.
 
10. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
 
11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Rhode Island, applied without regard
to conflict of law principles.

--------------------------------------------------------------------------------


 



 
 
WASHINGTON TRUST BANCORP, INC.
 
 
By:
   
John C. Warren
 
Chairman and Chief Executive Officer
 



 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 

     
Date
 
Employee Name
   
Employee Address
     





--------------------------------------------------------------------------------


Exhibit 10.8


WASHINGTON TRUST BANCORP, INC.
2003 Stock Incentive Plan
NONQUALIFIED STOCK OPTION CERTIFICATE
TO: __________________ (Member of the Board of Directors)


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to _______________________ (the "Optionee"), a member of the
Board of Directors of the Corporation.
 
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.

 

A.  
Grant Date: _____________

 

B.  
Type of Option: Non-Qualified Stock Option

 

C.  
Plan: Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan”)

 

D.  
Option Shares: _______________ shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").

 

E.  
Option Exercise Price: __________ per share of Stock

 

F.  
Latest Expiration Date: _______________ (the "Expiration Date"), subject to
earlier termination as provided in the attached Statement and in the Plan.

 

G.  
Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains a director of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:

 
Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
       



Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is not
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
2003 Stock Incentive Plan
NONQUALIFIED STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
(For a Member of the Board of Directors)


This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of a nonqualified stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
 
(1) Termination.
 
(a) This Option shall terminate and be of no force or effect as of the earliest
of the following:
 
(i) The Expiration Date;
 
(ii) Three years after the Optionee ceases to be an active member of the Board
of Directors for any reason other than for cause;
 
(iii) The date that the Optionee ceases to be an active member of the Board of
Directors for cause.
 
Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option may be terminated on such earlier date as the
Corporation may specify, and such date may be set so as to prevent the Optionee
from further exercising any portion of this Option.
 
(b) The Committee shall have discretion to determine whether any termination of
Optionee’s service as an active member of the Board of Directors is to be
considered as termination for cause for the purposes of this Agreement. Any
determination made by the Committee with respect to any matter referred to in
this Section 1 shall be final and conclusive on all persons affected thereby.
 
(2) Nontransferability; Persons Able to Exercise.
 
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the period specified in Section 1, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.
 
(3) Method of Exercising Option.
 
The Option may be exercised, in whole or in part, by written notice to the
Director of Human Resources of the Corporation, on any business day, specifying
the number of shares which the Optionee wishes to purchase and including payment
of the Option Exercise Price as provided below, provided that the Corporation,
in its discretion, may modify or augment these requirements as provided in
Section 7 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 2. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by certified check, bank draft or money order payable
to the order of the Corporation. If approved by the Committee, in its sole
discretion, payment may also be made as follows:
 
(a) through the delivery (or attestation to the ownership) of shares of Stock,
valued at Fair Market Value on the exercise date, that have been purchased by
the Optionee on the open market or that have been beneficially owned by the
Optionee for at least six months and are not then subject to restrictions under
any Corporation plan; or

--------------------------------------------------------------------------------


(b) by the Optionee delivering to the Corporation a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation cash or a check payable and acceptable to the Corporation to pay
the purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or
 
(c) by any combination of the foregoing.
 
In the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Option shall be net of the
number of shares attested to. For purposes of this Section 3, the Fair Market
Value of Stock so delivered or utilized shall be the fair market value of the
Stock as determined in the manner established by the Corporation from time to
time.
 
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
 
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.
 
(4) Change of Control.
 
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale. Notwithstanding the Certificate
provisions regarding the vesting and exercisability of any option in
installments, this Option shall become immediately exercisable in the event of a
Change of Control of the Corporation or offer to effect a Change of Control of
the Corporation.
 
(5) No Rights Other Than Those Expressly Created.
 
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.
 
(6) Compliance with Laws.
 
(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Corporation may be required to collect or withhold income or
other taxes from the Optionee upon the grant of an Option, the exercise of an
Option, or at some other time. The Corporation may require, as a condition to
the exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required minimum tax withholding obligations may be paid in whole or in part by
shares of Stock retained from the exercise of the Option creating the tax
obligations valued at their Fair Market Value (determined as provided in Section
3 hereof) on the date of payment.

--------------------------------------------------------------------------------


 
(b) Securities Law Compliance. Upon exercise (or partial exercise) of this
Option, the Optionee shall make such representations and furnish such
information as may, in the opinion of counsel for the Corporation, be
appropriate to permit the Corporation to issue or transfer the Option Shares in
compliance with the provisions of applicable federal or state securities laws.
The Corporation, in its discretion, may postpone the issuance and delivery of
Option Shares upon any exercise of this Option until completion of such
registration or other qualification of such shares under any federal or state
laws, or stock exchange listing, as the Corporation may consider appropriate.
The Corporation may require that, prior to the issuance or transfer of the
Option Shares upon exercise of this Option, the Optionee enter into a written
agreement to comply with any restrictions on subsequent disposition that the
Corporation deems necessary or advisable under any applicable federal and state
securities laws. Certificates of Stock issued hereunder may be legended to
reflect such restrictions.
 
(c) General. No Option Shares shall be issued upon exercise of this Option
unless and until the Corporation is satisfied, in its sole discretion, that
there has been compliance with all legal requirements applicable to the issuance
of such Option Shares.
 
(7) Miscellaneous.
 
(a) Amendment. This Option may only be modified or amended by a writing signed
by both parties, unless the Committee determines that the proposed modification
or amendment would not materially and adversely affect the Optionee, in which
case the Optionee’s consent shall not be required for such modification or
amendment.
 
(b) Notices. Any notices required to be given under this Option or this
Statement shall be sufficient if in writing and if hand-delivered or if sent by
first class mail and addressed as follows:
 
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources


if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
 
(c) Applicable Law. All rights and obligations under this Option and this
Statement shall be governed by the laws of the State of Rhode Island.
 
(d) Definitions. All capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Plan.
 
PLEASE DIRECT ANY QUESTIONS TO:


Vernon F. Bliven
Senior Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1302
Email: vfbliven@washtrust.com
 
 
 
 
or
Kristen L. DiSanto
Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1204
Email: kldisanto@washtrust.com





--------------------------------------------------------------------------------


Exhibit 10.9


WASHINGTON TRUST BANCORP, INC.
2003 STOCK Incentive Plan
INCENTIVE STOCK OPTION CERTIFICATE
TO: ____________________ (Employee)


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
"Corporation") to _____________ (the "Optionee").
 
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the "Statement"), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the "Option"), as
described below, to purchase the Option Shares.

 

A.  
Grant Date: _______________

 

B.  
Type of Option: Incentive Stock Option

 

C.  
Plan: Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan”)

 

D.  
Option Shares: _______________ shares of the Corporation’s common stock,
U.S. $0.0625 par value per share ("Stock").

 

E.  
Option Exercise Price: ______ per share of Stock

 

F.  
Latest Expiration Date: _____________ (the "Expiration Date"), subject to
earlier termination as provided in the attached Statement and in the Plan.

 

G.  
Exercisability Schedule: Subject to the Statement, so long as the Optionee
remains an employee of the Corporation or a Subsidiary, the Option shall become
vested and exercisable as follows:

 
Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
       

 
Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he must notify the
Corporation at the address listed in the attached Statement. This Option is
intended to be an Incentive Stock Option, as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
2003 STOCK Incentive Plan
INCENTIVE STOCK OPTION
STATEMENT OF TERMS AND CONDITIONS OF OPTION
(For Employees)


This Statement of Terms and Conditions (the “Statement) supplies the terms and
conditions of a grant of an incentive stock option (the “Option”) under the
Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the “Plan” of the
“Corporation”) unless any specific grant or award explicitly states to the
contrary. The Option shall be subject to the provisions of the Plan, this
Statement and the Certificate.
 
(1) Termination.
 
(a) This Option shall terminate and be of no force or effect as of the earliest
of the following:
 
(i) The Expiration Date;
 
(ii) The expiration of three months after the date of the Optionee’s retirement
with consent of the Corporation, and during such three-month period, the
Optionee shall have the right to exercise the Option hereby granted to the
extent the right to exercise the same had accrued prior to such retirement but
had not been exercised prior to such retirement;
 
(iii) The expiration of three years after the date of death of the Optionee, if
the Optionee dies while in the employment of the Corporation or within three
months after retirement; and during such three-year period, Optionee’s executor,
administrator, legatees or distributees shall have the right to exercise the
Option hereby granted to the extent the right to exercise the same had accrued
but had not been exercised prior to the Optionee’s death.
 
(iv) The date of the termination of the Optionee’s employment for any other
reason.
 
Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option shall terminate on the date of termination of employment
and may be terminated on such earlier date as the Corporation may specify, and
such date may be set so as to prevent the Optionee from further exercising any
portion of such Option.
 
Upon the Optionee’s termination of employment, any portion of this Option that
is not exercisable at such time shall immediately terminate and be of no force
or effect.
 
(b) The Committee, as defined in the Plan, shall have discretion to determine
whether any termination of the Optionee’s employment by the Corporation is to be
considered as for cause, or as retirement with the consent of the Corporation
for the purposes of this Option and this Statement and whether an authorized
leave of absence on military or government service or otherwise shall constitute
a termination of employment for the purposes of this Option or this Statement.
Any determination made by the Committee with respect to any matter referred to
in this Section 1 shall be final and conclusive on all persons affected thereby.
Employment by the Corporation shall be deemed to include employment of the
Optionee by, and to continue during any period in which the Optionee is in the
employment of, a subsidiary of the Corporation.
 
(2) Nontransferability; Persons Able to Exercise.
 
This Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
the Option. If the Optionee dies while still affiliated with the Corporation, or
during the period specified in Section 1, this Option may be exercised by his
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of the Certificate, this Statement, and
the Plan applicable to the Optionee.
 

--------------------------------------------------------------------------------


(3) Method of Exercising Option.
 
The Option may be exercised, in whole or in part, by written notice to the
Director of Human Resources of the Corporation, on any business day, specifying
the number of shares which the Optionee wishes to purchase and including payment
of the Option Exercise Price as provided below, provided that the Corporation,
in its discretion, may modify or augment these requirements as provided in
Section 7 of this Statement, or where appropriate because a person other than
the Optionee is exercising the Option pursuant to Section 2. In the event this
Option is exercised by any person other than the Optionee, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The written notice specified in this Section must be accompanied by
payment of the Option Exercise Price for the shares being purchased in United
States dollars in cash or by certified check, bank draft or money order payable
to the order of the Corporation. If approved by the Committee, in its sole
discretion, payment may also be made as follows:
 
(a) through the delivery (or attestation to the ownership) of shares of Stock,
valued at Fair Market Value on the exercise date, that have been purchased by
the Optionee on the open market or that have been beneficially owned by the
Optionee for at least six months and are not then subject to restrictions under
any Corporation plan; or
 
(b) by the Optionee delivering to the Corporation a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation cash or a check payable and acceptable to the Corporation to pay
the purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or
 
(c) by any combination of the foregoing.
 
In the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Option shall be net of the
number of shares attested to. For purposes of this Section 3, the Fair Market
Value of Stock so delivered or utilized shall be the fair market value of the
Stock as determined in the manner established by the Corporation from time to
time.
 
As soon as practical after receipt of this notice and payment, the Corporation
shall deliver a certificate or certificates or form of certificate representing
the Option Shares registered in the name of the person or persons exercising
such Option. All shares purchased upon the exercise of this Option and payment
of the full Option Exercise Price will be fully paid and nonassessable.
 
Notwithstanding anything to the contrary contained herein, this Option shall not
be exercised for the purchase of fewer than 50 shares or all shares to which the
Option is currently exercisable if such number is less than 50.
 
(4) Change of Control.
 
If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation, or if the
Corporation is liquidated or sells or otherwise disposes of all or substantially
all of its assets to another corporation while unexercised options remain
outstanding under the Plan after the effective date of such merger,
consolidation or sale, as the case may be, the Optionee shall be entitled, upon
exercise of this Option, to receive in lieu of shares of Stock, shares of such
stock or other securities as the holders of shares of Stock received pursuant to
the terms of the merger, consolidation or sale. Notwithstanding the Certificate
provisions regarding the vesting and exercisability of any option in
installments, this Option shall become immediately exercisable in the event of a
Change of Control of the Corporation or offer to effect a Change of Control of
the Corporation.
 
(5) No Rights Other Than Those Expressly Created.
 
Neither this Option, nor the Certificate, nor this Statement, nor the Plan, nor
any action taken hereunder shall be construed as (i) giving the Optionee any
right to be retained in the employ of, or continue to be affiliated with, the
Corporation, (ii) giving the Optionee any equity or interest of any kind in any
assets of the Corporation, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Optionee and the Corporation. As to any
claim for any unpaid amounts under this Option or this Statement, any person
having a claim for payments shall be an unsecured creditor. The Optionee shall
not have any of the rights of a stockholder with respect to any Option Shares
until such time as this Option has been exercised and Option Shares have been
issued.

--------------------------------------------------------------------------------


 
(6) Compliance with Laws.
 
(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Corporation may be required to collect or withhold income or
other taxes from the Optionee upon the grant of an Option, the exercise of an
Option, or at some other time. The Corporation may require, as a condition to
the exercise of this Option, or demand, at such other time as it may consider
appropriate, that the Optionee pay the Corporation the amount of any taxes which
the Corporation may determine is required to be collected or withheld, and the
Optionee shall comply with the requirement or demand of the Corporation. Such
required minimum tax withholding obligations may be paid in whole or in part by
shares of Stock retained from the exercise of the Option creating the tax
obligations valued at their Fair Market Value (determined as provided in Section
3 hereof) on the date of payment.
 
(b) Securities Law Compliance. Upon exercise (or partial exercise) of this
Option, the Optionee shall make such representations and furnish such
information as may, in the opinion of counsel for the Corporation, be
appropriate to permit the Corporation to issue or transfer the Option Shares in
compliance with the provisions of applicable federal or state securities laws.
The Corporation, in its discretion, may postpone the issuance and delivery of
Option Shares upon any exercise of this Option until completion of such
registration or other qualification of such shares under any federal or state
laws, or stock exchange listing, as the Corporation may consider appropriate.
The Corporation may require that, prior to the issuance or transfer of the
Option Shares upon exercise of this Option, the Optionee enter into a written
agreement to comply with any restrictions on subsequent disposition that the
Corporation deems necessary or advisable under any applicable federal and state
securities laws. Certificates of Stock issued hereunder may be legended to
reflect such restrictions.
 
(c) General. No Option Shares shall be issued upon exercise of this Option
unless and until the Corporation is satisfied, in its sole discretion, that
there has been compliance with all legal requirements applicable to the issuance
of such Option Shares.
 
(7) Miscellaneous.
 
(a) Amendment. This Option may only be modified or amended by a writing signed
by both parties, unless the Committee determines that the proposed modification
or amendment would not materially and adversely affect the Optionee, in which
case the Optionee’s consent shall not be required for such modification or
amendment.
 
(b) Notices. Any notices required to be given under this Option or this
Statement shall be sufficient if in writing and if hand-delivered or if sent by
first class mail and addressed as follows:
 
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources


if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
 
(c) Applicable Law. All rights and obligations under this Option and this
Statement shall be governed by the laws of the State of Rhode Island.
 
(d) Definitions. All capitalized terms used herein and not otherwise defined
shall have the respective meaning set forth in the Plan.

--------------------------------------------------------------------------------



 
PLEASE DIRECT ANY QUESTIONS TO:


Vernon F. Bliven
Senior Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1302
Email: vfbliven@washtrust.com
 
 
 
 
or
Kristen L. DiSanto
Vice President, Human Resources
The Washington Trust Company
23 Broad Street
Westerly, RI 02891
(401) 348-1204
Email: kldisanto@washtrust.com



 